Citation Nr: 1500248	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.
 
2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.
 
3.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder.
 
4.  Entitlement to service connection for a skin disorder from exposure to Agent Orange.
 
5.  Entitlement to service connection for an elbow disorder.
 
6.  Entitlement to service connection for a pulmonary disorder.
 
7.  Entitlement to service connection for a heart disorder.
 
8.  Entitlement to service connection for right and left knee disorders.
 
9.  Entitlement to service connection for residuals of a head injury to include headaches (migraines).
 
10.  Entitlement to service connection for a right shoulder disorder.
 
11.  Entitlement to service connection for a low back disorder.
 
12.  Entitlement to service connection for a right and left foot disorders.
 
13.  Entitlement to service to connection for a left ankle disorder.
 
14.  Entitlement to service connection for acid reflux disease.
 
15.   Entitlement to a total disability rating based unemployability due to service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1970 to March 1972.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem, North Carolina that declined to reopen the claims of entitlement to service connection for sleep apnea and a skin disorder, and denied all of the other issues listed on the title pages of this decision.
 
The appellant was afforded a Travel Board hearing in October 2014 before the undersigned sitting at Winston-Salem, North Carolina.  The transcript is of record.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran testified in October 2014 that he developed acid reflux during active duty and has had stomach problems since that time for which he had taken over-the-counter medication.  Service treatment records show that he was hospitalized for gastrointestinal symptoms in November 1971 that included complaints of difficulty swallowing, abdominal pain, nausea and vomiting.  

With respect to his claims of entitlement to service connection for heart and skin disorders, the appellant maintains that these disorders are related to inservice Agent Orange exposure.
 
The Veteran further states that he sustained head trauma in Vietnam when he jumped off a truck, and that he developed headaches for which he has taken Goody powders over the years.  He reported injuring his left ankle during a fall in Vietnam and injuring his right shoulder firing weapons.  The appellant testified that he injured his elbows in Vietnam as the result of falls, and that he suffered from skin and sleep problems in Vietnam that continued after service. 
 
The Veteran also presented testimony in October 2014 to the effect that he was issued a brace for his service-connected right ankle that put stress on other body parts, including his left ankle, feet and both knees.  He testified that his right ankle would give way occasionally causing him to fall, leading to bilateral elbow disability when he used his arms to brace himself and cushion the falls.  
 
The Veteran is service connected for posttraumatic stress disorder (PTSD), residuals of a right ankle strain, type II diabetes mellitus, and erectile dysfunction.  In this regard, the Veteran also appears to indicate that some of the claimed disorders are secondary to or are aggravated by service-connected disability.  This aspect of the appeal has not been addressed.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  
 
Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2014).  This includes a disorder made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).  As such, the Veteran must be scheduled for VA examinations to determine whether the multiple claimed disorders are related to service or to a service-connected disability.
 
The appellant testified that when he came back from Vietnam, he was "checked out" at the Fayetteville, North Carolina VA and told he had sleep apnea.  He reported receiving most of this treatment at Fayetteville VA but stated that he had elbow X-rays taken at a private facility.  

The Board observes that post service, between 1977 and 1978, the Veteran was seen at Fayetteville for right ankle symptomatology.  He reported a history of headaches at an Agent Orange examination in July 1985.  The Board thus observes that the record suggests that the appellant has been treated at the Fayetteville VA for many years.  However, no consistent clinical data from that facility are of record until 2004.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1972 through 2003 should be requested and associated with the claims folder, to include those that may be retired or on microfilm.  Additionally, the most recent VA outpatient records date through August 2013.  As such, VA outpatient record dating from September 2013 through the present should also be retrieved and associated with the claims folder.

Review of the record reflects that the Veteran received treatment for claimed disabilities at Scotland Memorial Hospital dating back to at least 1990, and at Cape Fear Valley Health System.  As noted, the appellant testified that he had obtained treatment and X-rays for his elbows at another outside facility.  

The Board takes this opportunity to advise the Veteran that his claims are substantially compromised by the fact that there are little or no clinical records in his claims folder regarding treatment for elbow, right and left knee, right shoulder, low back, right and left foot, left ankle, lung, residuals of a head injury to include headaches (migraines), sleep apnea, chronic acid reflux, and skin disorders until many years after his discharge from active duty.  In a case such as this one, it would behoove the Veteran to provide additional information and/or authorization to retrieve clinical records from all providers who have treated him for the claimed disabilities dating back to 1972.  The Veteran would also benefit by submitting physician statements linking his claimed disorders to service.  Therefore, the Veteran should be contacted and requested to identify all health care providers, including VA facilities, who have treated him for the disabilities listed above since discharge from service in 1972, as well as to submit medical opinion evidence showing that it is at least as likely as not that the claimed disorders are related to service.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Send the Veteran updated VCAA notice pertaining to all of the issues currently on appeal, to include service connection on a secondary basis.  
 
2.  Contact the Veteran and request that he sign authorizations identifying the names and addresses of all providers who have treated him for any and/or all of the claimed disabilities since 1972.  This includes identifying treatment provided by any VA health care provider, Scotland Memorial Hospital, Cape Fear Valley Health System, and any facility from which he obtained treatment and X-rays for his elbows.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Request all VA outpatient records from the Fayetteville VA Medical Center dating from 1972 through 2005, as well as from September 2013 to the present.  Associate all records received with the claims folder or VBMS file, to include those that may be retired or on microfiche.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, schedule the Veteran for a general medical examination by an appropriate physician examiner in order to address the etiology of any diagnosed disorder involving the elbows, knees, right shoulder, low back, feet, left ankle, lungs, head (to include headaches), sleep apnea, acid reflux, and skin.  Access to the claims files, VBMS files, any Virtual VA files, as well as a copy of this remand must be available to the physician examiner.  All clinical findings must be reported in detail and specific diagnoses must be provided as to each claimed disorder.  For each claimed disorder the physician examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the claimed disorder is of service onset.  If any diagnosed disorder is not of direct service onset for each diagnosed disorder the physician examiner must address  whether it is at least as likely as not that the diagnosed is caused by, or permanently aggravated by either PTSD, type II diabetes and right ankle disability, or a combination of these disorders.
 
The examination report must include well-reasoned rationale for all opinions and conclusions reached.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
5.  Schedule the Veteran for a cardiac examination by an appropriate VA physician.  Thereafter, the physician must state whether the appellant suffers from any form of ischemic heart disease.
 
6.  The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.
 
7.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


